Appeal by employer from award of death benefits. Decedent had been in charge of employer’s Chicago office and resided at Gary, Ind. Upon closing this office the employer called him to its home office at Buffalo, made a new contract of employment with him, gave him a new kind of work as contact man and sent him to a bridge construction job at Dover, N. H. He was to be continued in its employ after the completion of this job. After decedent had been on this job about two months he fell from the structure and was killed. The Industrial Board found that employer’s only place of business was at Buffalo; deceased was hired in New York as a permanent employee and was sent to New Hampshire on a temporary job which work was temporary and transitory and incidental to employer’s main business conducted in New York. The evidence sustains these findings. Award unanimously affirmed, with costs to the State Industrial Board against the employer. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.